Citation Nr: 9908785	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-13 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disabilities, claimed as aggravation of bilateral leg 
fractures.

2.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963.

This appeal arises from an April 1992 rating decision of the 
Montgomery, Alabama, Regional Office (RO).  In that decision, 
the RO denied service connection for aggravation of fractures 
of both legs.  This appeal also arises from an April 1995 
rating decision in which the RO denied service connection for 
an acquired psychiatric disability.

The issue of service connection for an acquired psychiatric 
disability will be addressed in a REMAND that follows the 
decision on the other issue on appeal.

In an April 1993 rating decision, the RO indicated that it 
was denying the veteran's request to reopen a previously 
denied claim for service connection for fractures of the 
legs.  A decision denying a claim for benefits becomes a 
final decision if the claimant does not file a notice of 
disagreement within one year after notice of the decision is 
mailed.  38 U.S.C.A. § 7105 (West 1991).  New and material 
evidence is required to reopen a final decision.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).  Beginning with the April 1993 
rating decision, the issue with regard to the veteran's legs 
has been stated as whether new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection.

After the RO denied service connection for a bilateral leg 
disability in the April 1992 decision, the veteran submitted 
a letter to the RO in January 1993.  He wrote that he had 
sustained injuries to his legs before service, but that he 
had sustained new injuries to his lower extremities during 
service.  In an accompanying note, the veteran's 
representative asked that the veteran's letter be considered 
a request to reconsider his earlier claim.  Because the 
veteran wrote to RO less than one year after the April 1992 
rating decision, and reasserted his claim for service 
connection for disability of the legs, the Board finds that 
his January 1993 letter constituted a timely notice of 
disagreement with the April 1992 rating decision.  Therefore, 
the April 1992 rating decision did not become a final 
decision, and there is no requirement that new and material 
evidence be submitted before the claim can be considered.  
Thus, the issue that should have been addressed by the RO, 
and developed on appeal to the Board, is a direct claim for 
service connection, and not a question as to whether new and 
material evidence has been submitted to reopen a claim for 
service connection.  In this decision, the Board has restated 
the issue accordingly.

On January 28, 1999, the veteran gave testimony before the 
undersigned Board Member at a video conference hearing, in 
which the veteran testified from the RO in Montgomery, and 
the Board Member presided from the Board's offices in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran sustained fractures to both legs prior to 
service.

2.  The veteran has not submitted competent evidence of a 
nexus between any incurrence or worsening of any disorder of 
the legs during service, and any current disability of the 
legs.


CONCLUSION OF LAW

The claim for service connection for bilateral leg 
disabilities is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board has restated the issue as 
entitlement to service connection for a bilateral leg 
disability, revising the RO's previous statement of the issue 
as whether new and material evidence had been submitted to 
reopen a previously denied claim.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), has held that in order to address a question 
that has not been addressed by the RO, the Board "must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby."  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In this case, notices from the RO to the veteran have 
indicated the type of medical evidence and other evidence 
that the veteran would need to submit to support on the 
merits his claim for service connection for leg disabilities.  
The veteran has submitted evidence that addressed his 
bilateral leg claim and other claims.  In a hearing at the RO 
in 1996 and a video conference Board hearing in 1999, he 
presented arguments on the merits of the leg disability 
claim.  The Board concludes that the veteran has had the 
opportunity to submit, and has submitted, evidence and 
arguments on the merits of his claim, and that he would not 
be prejudiced by the Board rendering a decision on the merits 
of the claim.

The veteran essentially contends that, although he sustained 
fractures to both of his legs during his childhood, he also 
sustained leg and foot injuries during service that produced 
lower extremity disabilities, or aggravated any lower 
extremity disabilities that existed prior to service.  A 
person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In Caluza v. 
Brown, 7 Vet.App. 498 (1995), the Court set out three 
requirements that must be met in order for a claim of service 
connection to be considered well grounded.  First, there must 
be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be competent evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence).  Third, there must be competent 
evidence of a nexus between the injury or disease in service 
and the current disability (medical evidence).  The third 
requirement can be satisfied by a statutory presumption that 
certain diseases that manifest within certain prescribed 
periods are related to service.  Caluza, at 506.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998). 37 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The veteran concedes that he sustained fractures to both legs 
many years before service, when he was struck by an 
automobile.  A veteran will be considered to have been in 
sound condition when examined and accepted for service, 
except as to disorders noted at entrance into service, or 
when clear and unmistakable evidence demonstrates that the 
disability existed prior to service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  The report of a May 1960 medical 
examination of the veteran for entrance into service notes a 
12 inch surgical scar on the right upper leg.  The 
examination report does not mention fractures of the 
veteran's legs; thus, those fractures were not noted at the 
veteran's entrance into service.  Several statements from the 
veteran and people who know him indicate that, when the 
veteran was a young child, he was hit by a car, and he 
sustained fractures of both legs.  The multiple, consistent 
accounts of the pre-service injuries constitute clear and 
unmistakable evidence that the veteran sustained fractures of 
the legs prior to service.

The veteran contends that disability in his legs was 
aggravated during service.  In written statements and hearing 
testimony, the veteran reported that he hurt his left knee 
and left foot during service, in paratrooper training, when 
he hit a pole while jumping from a tower and going down a 
cable.  The veteran also has submitted lay statements, dated 
in 1993 through 1996, from persons who knew him during his 
service.  In some of the statements, the writers reported 
that the veteran had told them during his service that he had 
hurt his legs during service.  Other than the notation of a 
surgical scar, the veteran's service medical records did not 
mention any musculoskeletal complaints involving the 
veteran's legs.  No disability affecting the legs was found 
when he was examined in February 1963 for separation from 
service.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.307 (1998).  Whether a disability underwent an 
increase in severity during service is determined based on 
all the evidence of record pertaining to the manifestations 
of the disability before, during and after service.  
38 C.F.R. § 3.306(b) (1998).  In this case, the medical 
records did not show that the veteran's legs had disability, 
other than a scar, either before service or at the end of 
service.  As the medical evidence does not show disability of 
the legs during service, it does not show any increase in 
disability.  The veteran and several acquaintances reported 
that the veteran injured his legs during service.  The 
combined lay evidence and medical evidence does not tend to 
show, however, that the veteran had worsened disability of 
the legs at separation from service, compared to his 
condition before service.

Since service, the veteran has reported pain and weakness in 
his legs, particularly his left knee and left foot.  Private 
medical treatment records dated in the 1980s reflect the 
veteran's reports of musculoskeletal pain in several areas, 
including his legs and leg joints.  Medical records have not 
provided clear diagnoses of particular disorders affecting 
the veteran's legs.

In summary, the evidence does not tend to show that the 
veteran has disability of the legs that worsened during his 
service.  In addition, the evidence in the claims file does 
not include any medical evidence or opinion that links any 
current disorder of the legs to any injury or disease during 
service.  Without competent evidence of such a nexus, the 
evidence submitted is not sufficient to form a plausible, 
well grounded claim that current disability of the legs was 
incurred or aggravated during service.  See Caluza, supra, at 
506.  As the claim for service connection for disabilities of 
the legs is not well grounded, it must be denied.


ORDER

A well grounded claim for service connection for bilateral 
leg disabilities not having been submitted, the claim is 
denied.


REMAND

A review of the record reveals that additional development of 
evidence could assist in addressing the veteran's claim for 
service connection for an acquired psychiatric disability.  
The veteran has reported that he has experienced nervousness 
and problems sleeping since he was in service.  He reported 
that he has received treatment, including medication, for 
mental health problems at various times during and since 
service.  His service medical records do not show mental 
health treatment; however, the veteran noted a history of 
depression or excessive worry on a medical history report 
completed a few months before his separation from service.

Medical records associated with the claims file reflected 
private psychiatric treatment of the veteran between 1974 and 
1977, including two weeks of inpatient treatment in December 
1974.  Treatment notes from 1974 indicated that the veteran 
reported that he had felt nervous since he left service.  
Records from the 1974 hospital treatment noted a history of 
treatment for depression, and a diagnosis of psychotic 
depressive reaction.  Private treatment notes dated in the 
1980s noted symptoms of anxiety and depression.  The veteran 
has reported that he has received medication for mental 
health problems from a VA medical facility since 1991 or 
1992.

As the veteran has reported VA mental health treatment, he 
should identify the treating facility, and records of that 
treatment should be obtained.  In addition, a VA psychiatric 
examination should be performed to determine the veteran's 
current mental condition, and to obtain a professional 
opinion regarding the likely etiology of any current 
disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
specify the VA medical facility or 
facilities at which he has received 
mental health treatment and medication 
since 1991.  The RO should then obtain 
all records of treatment of the veteran 
from 1991 through the present from the VA 
facility or facilities that the veteran 
has named.

2.  Regardless of whether the veteran 
responds to the above request for 
information, the RO should schedule the 
veteran for a VA psychiatric examination.  
The examining psychiatrist should be 
provided with the veteran's claims file 
and a copy of this REMAND to review prior 
to the examination.  The examiner should 
be asked to provide diagnoses of any 
current mental health disorders, and to 
state an opinion as to whether it is as 
likely as not that any present disorders 
have been present since the veteran's 
service.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 
- 7 -


- 1 -


